,Case 9:19-cr-80073-RLR Document 73 Entered on FLSD Docket 08/26/2019 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: 19-CR-80073-ROSENBERG/REINHART
UNITED STATES OF AMERICA,

vs.
NORMAN M. STRELL,

Defendant.
/

 

PLEA AGREEMENT

The United States Attorney's Office for the Southern District of Florida (“this
Office”) and NORMAN M. STRELL, (hereinafter referred to as the “defendant’) enter into
the following agreement: .

1. The defendant agrees to plead guilty to Count 1, Conspiracy to Commit

_ Wire Fraud, in violation of Title 18, United States Code, Section 1349. The government
agrees to seek dismissal of the remaining counts in the Indictment, as to this defendant,
after sentencing.

2. The defendant is aware that the sentence will be imposed by the Court after
considering the advisory Federal Sentencing Guidelines and Policy Statements
(hereinafter “Sentencing Guidelines”). The defendant acknowledges and understands
that the Court will compute an advisory sentence under the Sentencing Guidelines and
that the applicable guidelines will be determined by the Court relying in part on the results
of a pre-sentence investigation by the Court’s probation office, which investigation will
commence after the guilty plea has been entered. The defendant is also aware that,

under certain circumstances, the Court may depart from the advisory sentencing
Case 9:19-cr-80073-RLR Document 73 Entered on FLSD Docket 08/26/2019 Page 2 of 8

guideline range that it has computed, and may raise or lower that advisory sentence under
the Sentencing Guidelines. The defendant is further aware and understands that the
Court is required to consider the advisory guideline range determined. under the
Sentencing Guidelines, but is not bound to impose a sentence within that advisory range;
the Court is permitted to tailor the ultimate sentence in light of other statutory concerns,
and such sentence may be either more severe or less severe than the Sentencing
Guidelines’ advisory range. Knowing these facts, the defendant understands and
acknowledges that the Court has the authority to impose any sentence within and up to
the statutory maximum authorized by law for the offenses identified in paragraph 1 and
that the defendant may not withdraw the plea solely as a result of the sentence imposed.
3. The defendant also understands and acknowledges that the Court may
impose a statutory maximum term of imprisonment of up to 20 years, followed by a term
of supervised release of up to 3 years. In addition to a term of imprisonment and
supervised release, the Court may impose a fine of up to $250,000.00 or twice the value .
of the fraud, whichever is greater, and must order restitution. This. Office and the
defendant agree that pursuant to Federal Sentencing Guidelines Section 1B1.3 (relevant
conduct) the loss that can be proven by a preponderance of the evidence in this case is
' not to exceed $4,000,000.00, and that the restitution due and owing to the victims is
$3,600,000.00.
4. The defendant further understands and acknowledges that, in addition to
~ any sentence imposed under paragraph 3 of this agreement, a special assessment in the
amount of $100.00, will be: imposed on the defendant. The defendant agrees that any

special assessment imposed shall be paid at the time of sentencing. If a defendant is
_ Case 9:19-cr-80073-RLR Document 73 Entered on FLSD Docket 08/26/2019 Page 3 of 8

financially unable to pay the special assessment, the defendant agrees to present
evidence to this Office and the Court at the time of sentencing as to the reasons for the
defendant's failure to pay.

5. This Office reserves the right to inform the Court and the probation office of
all facts pertinent to the sentencing process, including all relevant information concerning
the offenses committed, whether charged or not, as well as concerning the defendant and
the defendant’s background. Subject only to the express terms of any agreed-upon
sentencing recommendations contained in this agreement, this Office further reserves the
right to make any recommendation as to the quality and quantity of punishment.

6. | This Office agrees that it will recommend at sentencing that the Court

| reduce by two levels the sentencing guideline level applicable to the defendant's offense, _
_ pursuant to Section 3E1.1(a) of the Sentencing Guidelines, based upon the defendant's
recognition and affirmative and timely acceptance of personal responsibility. If at the time
of sentencing the defendant’s offense level is determined to be 16 or greater, this Office
will file a motion requesting an additional one level decrease pursuant to Section 3E1.1(b)
of the Sentencing Guidelines, stating that the defendant has assisted authorities in the
investigation or prosecution of the defendant's own misconduct by timely notifying
authorities of the defendant’s intention to enter a plea of guilty, thereby permitting the
government to avoid preparing for trial and permitting the government and the Court to
allocate their resources efficiently. This Office further agrees to recommend that the
- defendant be sentenced at the low end of the guideline range, as that range is determined
by the Court. This Office, however, will not be required to make this motion and this

recommendation if the defendant: (1) fails or refuses to make a full, accurate and
_ , Case 9:19-cr-80073-RLR Document 73 Entered on FLSD Docket 08/26/2019 Page 4 of 8

x

complete disclosure to the probation office of the circumstances surrounding the relevant
offense conduct; (2) is found to have misrepresented facts to the government prior to
entering into this plea agreement; or (3) commits any misconduct after entering into this
plea agreement, including but not limited to committing a state or federal offense, violating —
any term of release, or making false statements ‘or misrepresentations to any
governmental entity or official.

| 7. The defendant is aware that the sentence has not yet been determined by
the Court. The defendant also is aware that any estimate of the probable sentencing
range or sentence that the defendant may receive, whether that estimate comes from the
defendant's attorney, this Office, or the probation office, is a prediction, not a promise,
and is not binding ‘on this Office, the probation office or the Court. The defendant
understands further that any recommendation that this Office makes to the Court as to
sentencing, whether pursuant to this agreement or otherwise, is not binding on the Court
and the Court may disregard the recommendation in its entirety, The defendant
understands and acknowledges, as previously acknowledged in paragraph 2 above, that
the defendant may not withdraw his plea based upon the Court's decision not to accept
a sentencing recommendation made by the defendant, this Office, or a recommendation
made jointly by the defendant and this Office.

8. The defendant agrees that he shall cooperate fully with this Office by: (a)
providing truthful and complete information and testimony, and producing documents,
records and other evidence, when called upon by this Office, whether in interviews, before
a grand jury, or at any trial or other Court proceeding; (b) appearing at such grand jury

proceedings, hearings, trials, and other judicial proceedings, and at meetings, as may be
_ , Case 9:19-cr-80073-RLR Document 73 Entered on FLSD Docket 08/26/2019 Page 5 of 8

required by this Office: and (c) if requested by this Office, working in an undercover role
under the supervision of, and in compliance with, law enforcement officers and agents.
In addition, the defendant agrees that he will not protect any person or entity through false
information or omission, that he will not falsely implicate any person or entity, and that he
will not commit any further crimes. |
9. This Office reserves the right to. evaluate the nature and extent of the
defendant’s cooperation and to make that cooperation, or lack thereof, known to the Court
at the time of sentencing. If in the sole and unreviewable judgment of this Office the
' defendant’s cooperation | is of such quality and significance to\the investigation or
prosecution of other criminal matters as to warrant the Court's downward departure from
‘the advisory sentencing range calculated under the Sentencing Guidelines and/or any
applicable minimum mandatory sentence, this Office may make a motion prior to
sentencing pursuant to Section 5K1.1 of the Sentencing Guidelines and/or Title 18, United
' States Code, Section 3553(e), or subsequent to sentencing pursuant to Rule 35 of the
Federal Rules of Criminal Procedure, informing the Court that the defendant has provided
substantial assistance and recommending that the defendant's sentence be reduced.
The defendant understands and agrees, however, that nothing in this agreement requires
this Office to file any such motions, and that this Office’s assessment of the quality and
significance of the defendant's cooperation shall be binding as it relates to the
appropriateness of this Office’s filing or non-filing of a motion to reduce sentence.
| 10. The defendant understands and acknowledges that the Court is under no

obligation to grant a motion for reduction of sentence filed by the government. In addition,
_ . Case 9:19-cr-80073-RLR Document 73 Entered on FLSD Docket 08/26/2019 Page 6 of 8

5

the defendant further understands and acknowledges that the Court is under no obligation
of any type to reduce the defendant’s sentence because of the defendant's cooperation.
FORFEITURE |

41. The defendant agrees, in an individual and any other capacity, to forfeit to the
United States, voluntarily and immediately, all rights, title, and interest to any property,
real or personal, which constitutes or is derived from proceeds traceable to the violation
to which the defendant is pleading guilty, pursuant to 18 US.C. § 981(a)(1)(C). In
addition, the defendant agrees to forfeiture of substitute property pursuant to 21 U.S.C. §
853(p). The property subject'to forfeiture includes but is not limited to a forfeiture money |
judgment in the sum of $3,600,000.00 in United States currency, which sum represents
the value of the property subject to forfeiture.

12. The defendant further agrees that forfeiture is independent of any assessment,
fine, cost, restitution, or penalty that may be imposed by the Court. The defendant
knowingly and voluntarily agrees to waive all constitutional, legal, and equitable defenses
to the forfeiture, including excessive fines under the Eighth Amendment to the United
States Constitution. In addition, the defendant agrees to waive: any applicable time iimits
for administrative or judicial forfeiture proceedings, the requirements of Fed. R. Crim. P.
32.2 and 43(a), and any appeal of the forfeiture.

13. The defendant also agrees to fully and truthfully disclose the existence, nature
and location of all assets in which the defendant has or had any direct or indirect financial
interest or control, and any assets involved in the offense of conviction. The defendant
also agrees to take all steps requested by the United States for the recovery and forfeiture

of all assets identified by the United States as subject to forfeiture. This includes, but is
_. Case 9:19-cr-80073-RLR. Document 73 Entered on FLSD Docket 08/26/2019 Page 7 of 8

not limited to, the timely delivery upon request of all necessary and appropriate
documentation to deliver good and marketable title, consenting to all ordets of forfeiture,
and not contesting or impeding in any way with any criminal, civil or administrative
forfeiture proceeding concerning the forfeiture.

14. In furtherance of the satisfaction of a forfeiture money judgment entered by
the Court in this case, the defendant agrees to the following:

a. submit a financial statement to this Office upon request, within

: 14 calendar days from the request;

b. maintain all assets valued in excess of $10,000.00, and not
sell, hide, waste, encumber, destroy, or otherwise devalue
such assets without prior approval of the United States;

C. provide information about any transfer of assets valued in
excess of $10,000.00 since the commencement of the offense
conduct in this case to date; |

d. cooperate fully in the investigation and the identification of
assets, including liquidating assets, -meeting - with
representatives of the United States, and providing any
documentation requested;

e. notify, within 30 days, the Clerk of the Court for the Southern
District of Florida and this Office of: (i) any change of name,
residence, or mailing address, and (ii) any material change in

economic circumstances.
_ - Case 9:19-cr-80073-RLR Document 73 Entered on FLSD Docket 08/26/2019 Page 8 of 8

15. The defendant further understands that providing false or incomplete |
information about assets, concealing assets, making materially false statements or
representations, or making or using false writings or documents pertaining to assets,
taking any action that would impede the forfeiture of assets, or failing to cooperate fully in
the investigation and identification of assets may be used as a basis for: (i) separate
prosecution, including, under 18 U.S.C. § 1001; or (ii) recommendation of a denial of a
reduction for acceptance of responsibility ‘pursuant to the United States Sentencing
Guidelines § 3E1.1.

16. This is the entire agreement and understanding between the United States
and the defendant. There are no other agreements, promises, representations, or
understandings.

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Date: IFAS . By: A LEM Dp— tayo
HROP MORRIS
ASSISTANT UNITED STATES ATTORNEY

 

    

sth
Date. §72I- i} By: ‘\ ~o(f25 OD
- JACOB COHEN
ATTORNEY FOR DEF ANT
Date: $7297 is By: W/;
NORMAN M.

DEFENDANT
